PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/002,370
Filing Date: 7 Jun 2018
Appellant(s): Malla et al.



__________________
Emily R. Billig
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed on 12/23/2020. 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

Claims 1, 3-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (US 2006/0047047). 
Regarding claims 1, 9-10
With respect to the limitation of particles are increased in surface area and decreased in particle size as compared to the dry ground mineral composition prior to wet milling. As Wang discloses ultrafine hydrous kaolin having a surface area of at least 23 m2/g (above 100 m.sup.2/g) and particle size (less than 300 nm) which meets the surface area and particle size disclosed in the present invention, it is clear that particles of the pigment are increased in surface area and decreased in particle size as compared to starting beneficiated mineral composition prior to wet milling. 
Although Patel does not disclose process steps of obtaining a beneficiated, mineral composition and wet milling the beneficiated mineral composition under conditions of high intensity to produce a mineral pigment , it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Patel meets the requirements of the claimed product, Patel clearly meet the requirements of present claims of nanoparticle pigment with an increased surface area and coating and filling pigment. 

Regarding claims 3-4 Patel discloses the fine stream is then subject to refining, which may involve at least one of flocculation, bleaching, filtering, drying, blending, and pulverizing to provide the ultrafine kaolin.  Flocculation involves separating minerals of one species from minerals of the same species, e.g., the separation of ultrafine kaolin particles from fine or coarse kaolin particles.  Flocculation is effected using an ionic material, such as an acid (para 0034). 
Although Patel does not disclose process steps of prior to wet milling, the mineral composition is subjected to dry grinding under conditions of high intensity sufficient to aggregate the particles of the ground mineral composition, whereby, the surface area and particle size of the aggregated particles is increased over the surface area of the particles of the unground mineral composition and whereby the particles of the mineral pigment each exhibit the surface characteristics of a portion of the broken aggregate of ground particles,  it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Patel meets the requirements of the claimed product, Patel clearly meet the requirements of present claims of nanoparticle mineral pigment with an increased surface area and coating and filling mineral pigment.

Regarding claim 5 Patel discloses the fine stream is then subject to refining, which may involve at least one of flocculation, bleaching, filtering, drying, blending, and pulverizing to provide the ultrafine kaolin.  Flocculation involves separating minerals of one species from minerals of the same species, e.g., the separation of ultrafine kaolin particles from fine or coarse kaolin particles.  Flocculation is effected using an ionic material, such as an acid (para 0034).

Regarding claims 6-8 Patel discloses ultrafine hydrous kaolin pigments and method of making the pigments (abstract). Patel discloses kaolin based products are used in many applications including paints, paper coatings (para 0004). The ultrafine hydrous kaolin particles comprising particles wherein at least about 67% of the particle have a size of 0.3 microns or less, a surface area of the particles is at least about 23 m2/g (claim 13). 
Alternatively, however, the recitation in the claims that the mineral pigment is “for use in paper coating applications without the use of binder” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such 
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Patel disclose article coated with mineral pigment as presently claimed, it is clear that the nanoparticle pigment of Patel would be capable of performing the intended use, i.e. for use in paper coating applications without the use of binder, presently claimed as required in the above cited portion of the MPEP.

Claims 11-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunaway et al. (US 5261956) in view of Patel et al. (US 2006/0047047). 
Regarding claims 11-13, 17-18 Dunaway discloses method for preparing a calcined kaolin clay powder having good high shear rheology in high solids aqueous slurries.  A kaolin clay powder of fine particle size is calcined at a sufficient temperature and for a sufficient period to destroy the crystallinity thereof (abstract). The calcined kaolin clay is used as a pigment for paper coating applications, where the paper encompasses ink jet paper. As Dunaway does not disclose the coated pigment comprises binder, it therefore would be obvious that coating composition would intrinsically have a binder in an amount of less than 5 dry parts binder (0 parts) on 100 total dry parts of pigment.
However, Dunaway fails to disclose that the calcined kaolin clay having a majority of particles having a particle size of less than 200 nm.
Whereas, Patel discloses ultrafine hydrous kaolin pigments and method of making the pigments (abstract). Patel discloses kaolin based products are used in many applications including paints, paper coatings (para 0004). The ultrafine hydrous kaolin particles comprising particles wherein at least about 67% of the particle have a size of 0.3 microns or less, a surface area of the particles is at least about 23 m2/g (claim 13). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include hydrous kaolin pigment comprising particles at least about 67% of the particle have a size of 0.3 microns or less of Patel in the pigment coated on to the paper of Dunaway motivated by the desire to have high brightness and gloss (para 0008). 

Regarding claims 14-16 Dunaway discloses method for preparing a calcined kaolin clay powder having good high shear rheology in high solids aqueous slurries.  A kaolin clay powder of fine particle size is calcined at a sufficient temperature and for a sufficient period to destroy the crystallinity thereof (abstract). The calcined kaolin clay is used as a pigment for paper coating applications, where the paper encompasses ink jet paper. As Dunaway does not disclose the coated pigment comprises binder, it therefore would be obvious that coating composition would intrinsically have a binder in an amount of less than 5 dry parts binder (0 parts) on 100 total dry parts of pigment.
However, Dunaway fails to disclose that the calcined kaolin clay having a majority of particles having a particle size of less than 200 nm and fails to disclose pigment composition comprises dispersant. 
Whereas, Patel discloses ultrafine hydrous kaolin pigments and method of making the pigments (abstract). Patel discloses kaolin based products are used in many applications including paints, paper coatings (para 0004). The ultrafine hydrous kaolin particles comprising particles wherein at least about 67% of the particle have a size of 0.3 microns or less, a surface area of the particles is at least about 23 m2/g (claim 13). The method for forming ultrafine kaolin particles comprises dispersant (para 0019-0020, 0022).
It would have been obvious to one of ordinary skill in the art at the time of invention to include hydrous kaolin pigment comprising particles at least about 67% of the particle have a size of 0.3 microns or less and dispersant of Patel in the pigment composition coated on to the paper of Dunaway motivated by the desire to have high brightness and gloss (para 0008) and to have high dispersion efficiency, exquisite hand feeling and coating viscosity stability.  

(2) Response to Argument
Appellant argues that Appellant submit as Exhibits 1 and 2 the prior-filed and entered Declarations under Rule 132 of Prakash B. Malla and Siva Devisetti, filed by Applicants on January 24, 2020 in response to the Examiner’s Office Action dated September 24, 2019. Together they comprise evidence of criticality of the presently claimed process, and establish an unobvious difference between the claimed product  As described in the application as originally filed, “[t]he ability of the inventive pigment to self-adhere to a substrate is due to both the size of the resultant particles, after having undergone the herein described process, and the surface structure of the particles making up the pigment whereby each particle exhibits specific surface characteristics directly resulting from its method of production, i.e. aggregation followed by breaking. Such an extraordinary effect cannot be achieved by simply concentrating or separating the finest particles from the starting material via high speed centrifugation/classification which has not undergone the process described herein” (Specification, p. 9,11. 13-19) {emphasis added). “The inventive method is a controlled reduction in particle size that results in a composition comprising kaolin particles that are ‘broken’ in such a way (laterally, or parallel to the plane of the primary particle surface) to effect the ‘platey’ characteristic of a higher total surface area to the composition than would result from other means of particle size reduction. 
However, it should be noted that Patel’s pigment does have the claimed particle size distribution and high surface area as presently claimed as stated above, therefore it would function as self-binding pigment. Further, it should be noted that claim does not recite the first step of “aggregating” the pigment particles before wet milling, as pointed out by the Appellant above that it is the process of first, aggregating
Appellant’s argument that such an extraordinary effect cannot be achieved by simply concentrating or separating the finest particles from the starting material via high speed centrifugation/classification which has not undergone the process described herein” is not persuasive as the arguments with respect to process step is not in commensurate in scope with the scope of the present claims as Appellant has failed to include the limitation of “aggregating” the pigment particles before wet milling.
Appellant argues that the inventors herein have learned that lateral breakage of kaolin particles can be achieved by a method of controlled particle size reduction from a particle aggregate versus a product that is simply processed from a raw or beneficiated state. Stated differently, it is the process of first aggregating and then milling to reduce particle size that results in a novel pigment which shows an ability to self-bind because of its specific, platey shape (and size) that cannot be reproduced using any of the prior art methods described herein” (Specification, p. 10, 11. 14-p. 11,11. 1) {emphasis added). “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.” MPEP 2113(1) (citing In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)). The Examiner’s conclusion that there is no criticality regarding the presently claimed process is in error.
However, it should be noted that claim does not recite the first step of “aggregating” the pigment particles before wet milling, as pointed out by the Appellant above that it is the process of first, aggregating and then, milling to reduce particle change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04[R-1]
Appellant argues that the Examiner has argued that “Patel’s pigment does have the claimed particle size distribution and high surface area as presently claimed ... therefore it would function as a self-binding pigment”. Setting aside for the moment that Patel does not disclose the claimed particle size, as described explicitly in the application as filed, and by Applicants in prior remarks on the record, it is not merely the particle size distribution and/or the surface area measurement itself that gives the inventive pigment its self-binding characteristic. It is also the surface characteristics, including the shape, of each pigment particle that make the pigment self binding. 
Appellant has failed to include the limitation of pigment having a particular shape in the claim.  Alternatively, change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In 
Appellant argues that although Patel’s disclosed method is capable of producing a pigment product with some particles in the nano particle range (although not in the claimed particle size range), it cannot produce particles with the specific surface characteristics required for the particles to be self binding and produced by the claimed methods.
However, it should be noted that Patel’s pigment does have the claimed particle size distribution and high surface area as presently claimed as stated above, therefore it would be obvious, absent evidence to the contrary that it would function as self-binding pigment. 
Appellant argues that Example Products 16, 17 and 18 in the present application were produced using high speed centrifugation, the method used by Patel. However the coating composition containing Example Products 16, 17 and 18 dusted off without a binder to adhere it to the substrate (see Declaration kinder Rule 132 of Prakash B. Malla at ¶12; Application p. 40,11. 1- p. 45, Table M). Patel’s disclosed pigments are not structurally similar to the claimed pigments, and those unobvious structural differences are manifested in the claimed pigment’s ability to bind to a substrate without the use of a binder, while Patel’s pigments are unable to do so. Patel discloses no pigment product which is prepared for coating and does not include a binder. The second basis for the Examiner’s rejection of claims 1 and 3-10, that Patel allegedly meets the requirements of the claimed product, is also in error. To make this argument, the Examiner relies solely on Patel’s disclosure of a pigment “wherein at [sic] have a size of 0.3 microns or less” to meet claim 1’s requirement that “a majority of particles of the wet milled mineral pigment have a particle size of less than 200 nanometers”, as well as claim 9’s requirement that “at least 40% of the particles have a particle size of less than 200 nanometers”.
However, it should be noted that claim 1 does not recite the exclusion of binder in the beneficiated mineral composition and the claimed pigment’s ability to bind to a substrate without the use of a binder is not recited in claim 1. Further, Patel discloses ultrafine hydrous kaolin particles comprising particles wherein at least about 67% of the particle have a size of 0.3 microns or less, a surface area of the particles is at least about 23 m2/g (claim 13). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Appellant argues that a prior art pigment produced using known means may contain at least some particles that are sized below 200 nanometers, but the novelty of the present invention lies in part in the relatively large portion of particles in the pigment that fall in this size range. Claims 1 and 9 require that a majority, and at least 40%, respectively, of the particles have a particle size of less than 200 nanometers, and these are the relevant ranges for purposes of an obviousness rejection. Because Patel does not disclose any range with respect to the quantity of particles having a particle size of less than 200 nanometers, it does not disclose a range overlapping that required by claims 1 or 9. The quantity of particles under 0.3 microns (300 nanometers) is a factually different measurement from the quantity of particles in a more narrow range, not mean that a majority of those are even smaller, in the 200 nanometer range. In fact in the whole of Patel’s disclosure, no particles sized under 200 nanometers are reported. It is not factually possible to draw a conclusion from Patel’s disclosure about the quantity of particles, if any, under 200 nanometers in any of Patel’s disclosed products.
However, it should be noted that the claims recite a majority of particles have a particle size of less than 200 nm which means that at least 50.1 percent of particles needs to have a particle size of less than 200 nm and Patel clearly discloses that the ultrafine hydrous kaolin particles comprising particles wherein at least about 67 weight % of the particle have a size of 0.3 microns or less (claim 13) which clearly means that majority of the particles have a particle size of less than 300 nm and which overlaps the claimed range of 200 nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Appellant argues that Dunaway specifically discloses that its disclosed pigments are formulated for use in “coating color[s]”, stating that “[where calcined kaolin are used, manufacturers would prefer to utilize a paper coating composition (the “coating color”) which desirably incorporates from 15 to 20 parts pe [sic] hundred (by weight) of the calcined kaolin” (Dunaway at Col. 3,11. 40-43). Dunaway omits specific reference to the additional elements making up the majority of the “coating color”, and the Appendices attached to the Rule 132 Declarations included as Exhibits 1 and 2 make 
However, it should be noted that Dunaway does not disclose the presence of binder in the coating composition, As Dunaway does not disclose the coated pigment comprises binder, it therefore would be obvious that coating composition would intrinsically have a binder in an amount of less than 5 dry parts binder (0 parts) on 100 total dry parts of pigment. It is quite clear from the invention of Dunaway that binder was not used in the coating composition, although Dunaway does not have to explicitly mention in his invention that binder was not used in the coating composition. If the binder was so important and necessary component in the paper industry as pointed out by the Appellant, then Dunaway would have definitely mentioned the use of binder in his invention. 
Appellant argues that the references appended to the Malla Devisetti Declarations further demonstrate that, at the time that the application that matured into the Dunaway patent was filed (October 15, 1992), it was universally understood that binders were a standard and required component in any paper coating composition (Malla Declaration at ¶10, 12, 14-15, 19-24; Devisetti Declaration ¶8, 10, 12-13, 17-22). So universal is the use of binders in paper coating compositions that it is not rare for a publication to simply omit specific reference to a binder where the type or characteristics of a specific binder are not material to the disclosure, because a person having ordinary 
However, it should be noted that just because all the reference materials cited by the Appellant contains binders for the paper coating composition does not mean that Dunaway also contains binder in the composition. There is no disclosure of use of binder in Dunaway reference and Appellant has failed to provide any evidence that Dunaway invention has a binder in it. Further, Appellants attention is drawn to Wu et al. (US 5997626) and Forbus et al. (US 5624488) which are drawn to pigment used in the application such as paper coating which does not include a binder in their invention. 
Appellant argues that if the authors of the Dunaway disclosure had in fact discovered a pigment which was capable of being coated without the use of a binder, this would have been such a significant advancement in this field at the time that the Dunaway application was filed (and at all intervening times until the filing of the present application) that Dunaway would have not only disclosed but highlighted this unexpected and novel feature (Malla Declaration at ¶17; Devisetti Declaration at ¶5). The Examiner argues, without any support, that “[i]t is quite clear from the invention of Dunaway that binder was not used in the coating composition.” The Examiner has not pointed to a single portion of Dunaway’s disclosure, or any other extrinsic evidence, to establish that binder was not used in Dunaway’s coating composition. By contrast, Applicants have proffered multiple pieces of evidence which establish the state of the did contain a binder.
However, it should be noted that Dunaway does not disclose the presence of binder in the coating composition, As Dunaway does not disclose the coated pigment comprises binder, it therefore would be obvious that coating composition would intrinsically have a binder in an amount of less than 5 dry parts binder (0 parts) on 100 total dry parts of pigment. It is quite clear from the invention of Dunaway that binder was not used in the coating composition, although Dunaway does not have to explicitly mention in his invention that binder was not used in the coating composition. If the binder was so important and necessary component in the paper industry as pointed out by the Appellant, then Dunaway would have definitely mentioned the use of binder in his invention. Further, it should be noted that just because all the reference materials cited by the Appellant contains binders for the paper coating composition does not mean that Dunaway also contains binder in the composition. There is no disclosure of use of binder in Dunaway reference and Appellant has failed to provide any evidence that Dunaway invention has a binder in it. Further, Appellants attention is drawn to Wu et al. (US 5997626) and Forbus et al. (US 5624488) which are drawn to pigment used in the application such as paper coating which does not include a binder in their invention. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

           

                                                                                                                                                                                             
Conferees:

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.